Citation Nr: 1621372	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to lumbosacral strain with degenerative joint disease.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.  

3.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative joint disease.  


REPRESENTATION

Appellant (Veteran) represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1960 to April 1963 and from August 1966 to June 1991.  He retired from the U.S. Army as a Sergeant Major (E-9).  Over his 28 years of service, he earned multiple awards to include a Bronze Star Medal, a Combat Infantryman Badge, and a Vietnam Service Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2011, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate consideration.  

In September 2011 and June 2012 letters to the RO, the Veteran's attorney expressed a desire to withdraw from representation of the Veteran.  In February 2016, the Board notified the attorney that her withdrawal did not comply with 38 C.F.R. § 20.608, and as such, the Board would continue to consider her the assigned representative in the absence of a properly filed motion to withdraw.  The attorney did not respond to the February 2016 notification, so the Board will continue to regard her as the Veteran's representative in this appeal.   

The record in this matter consists of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the May 2012 Supplemental Statement of the Case (SSOC).
 
The issues of service connection for cervical spine and GI disorders will be decided below.  The increased rating claim for a lower back disorder, in addition to the service connection claim for hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In a July 2015 statement, the Veteran attempted to raise the issue of service connection for a skin rash.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he should do so using the prescribed form either in person or online at (https://www.ebenefits.va.gov/ebenefits/).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not related to service or to his service-connected lower back disability. 

2.  The Veteran's IBS is as likely as not related to service.  
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).   

2.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between August 2005 and February 2012.  The letters informed him of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims decided here were readjudicated in the SSOC of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  

VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims to include private and VA treatment records.  VA provided the Veteran with VA compensation examinations into his claims.  In the September 2011 remand, the Board found January 2008 and April 2010 VA examination reports inadequate because they did not contain medical nexus opinions for the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran then underwent another VA compensation examination in December 2011, the report of which is adequate for the claims decided here.  Further, with regard to these two claims, VA substantially complied with the Board's September 2011 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).    

For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service Connection Claims

The Board will address whether the Veteran incurred cervical spine and GI disabilities during service, or whether he has these disorders secondary to service-connected disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence documents that the Veteran has current neck and GI disorders.  The Veteran underwent VA examination in December 2011.  Following an examination of the Veteran and a review of the claims file, the examining physician diagnosed the Veteran with degenerative joint disease in the cervical spine and with irritable bowel syndrome (IBS) and H. Pylori.  

On the questions of whether the disorders were incurred in service, or relate to service-connected disability, the claims will be addressed separately below. 

	GI Disability 

As noted, the evidence documents that the Veteran has current GI disorders.  The evidence also documents that he experienced GI problems during active duty.  The Veteran has described experiencing during his 28-year active service GI problems such as stomach discomfort, nausea, vomiting, worms, and loose stools.  He is competent to provide this evidence because lay persons are competent to attest to symptoms that may be observed or sensed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the STRs detail many complaints of GI problems, and note impressions of possible gastric ulcer and gastroenteritis during service.  As such, the first two elements of Shedden are established here.  

The evidence is in relative equipoise on the third Shedden element - i.e., whether a medical nexus exists between the in-service and current problems.      

The Veteran underwent two VA compensation examinations during the appeal period.  The first is summarized in a January 2008 report.  As the Board found in its September 2011 remand, the January 2008 VA report and opinion are inadequate because the examiner did not provide a medical nexus opinion.  See Barr, supra.  The second examination was conducted in December 2011.  The Board finds the examination report adequate and of probative value because the examiner detailed the Veteran's medical history, indicated a review of the claims file, conducted an interview and examination of the Veteran, provided a medical nexus opinion, and explained the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In the December 2011 medical opinion, the examiner noted the Veteran's GI difficulties during service, in the 1990s, and throughout the 2000s, including problems with vomiting, blood in stool, pain, diarrhea, bloating, weight loss, and constipation.  The examiner then found IBS unrelated to service.  This opinion is contradicted by the examiner's detailed findings, however.  In particular, after stating that the current IBS is not related to service, the examiner supported the opinion by listing the symptoms of IBS, each of which the Veteran reportedly experienced during service, and has experienced since service.  The symptoms listed include constipation, diarrhea, pain, and bloating.  So, while the examiner concluded that service and IBS are unrelated, the basis of the opinion, along with the report's findings, tends to corroborate the Veteran's lay assertions that he has experienced IBS-type symptoms since service.  This puts the medical nexus evidence in a state of equipoise.

Moreover, the Veteran submitted into the record a study conducted by the Mayo Clinic, which suggests a relationship between gastroenteritis and IBS.  The article does not address the Veteran's case specifically so it cannot be considered medical nexus evidence.  Sacks v. West, 11 Vet. App. 314 (1998).  Nevertheless, the article is supportive and tends to reinforce the state of equipoise here.  

Based on the foregoing, the Board cannot find that the evidence preponderates against the claim.  This is an appropriate case therefore in which to invoke VA's doctrine of reasonable doubt, and grant the claim to service connection for IBS.  38 U.S.C.A. § 5107(b).  

	Cervical Spine

By contrast, a service connection finding is unwarranted on a direct, secondary, or a presumptive basis for cervical spine arthritis.   

With regard to direct service connection, the second and third elements of Shedden are not established here.  38 C.F.R. § 3.303.  The STRs are negative for a neck disorder.  The April 1991 retirement reports of medical examination and history are negative for a neck disorder.  The April 1991 examination report noted the neck area as normal.  The earliest evidence of record of degenerative changes in the cervical spine is found in private radiology reports dated in the early 2000s, approximately 10 years after retirement from service.  See Maxson, supra.  Further, the December 2011 VA examiner expressly found the Veteran's neck problem unrelated to service, citing the absence of evidence of an in-service problem, and the evidence of record of an onset of arthritis in the early 2000s.  The examiner further explained the opinion, stating that degenerative change in the cervical spine was normal for a person the Veteran's age.    

With regard to secondary service connection, the Veteran maintains that a service-connected lower spine disability either caused or aggravates the cervical spine disability.  38 C.F.R. § 3.310.  A secondary service connection finding is unwarranted because the December 2011 report - containing the only medical opinion addressing the issue - states that the two disorders are not related.  Again, the examiner indicated that degenerative change in the spine, particularly in the lumbar and cervical sections, was normal for a man the Veteran's age.  The examiner stated that frequent movement of the neck and lower back over time would cause "wear and tear" leading to degenerative changes.  The examiner indicated that the lower back disorder would not cause the neck problems, or even aggravate the neck problem.  The examiner indicated that age-related degeneration would occur independently from pathology in the lower back.  

The Board finds that these opinions are highly probative on the medical issue before the Board.  The opinions were made on the basis of an examination of the Veteran and a review of all relevant records.  The underlying reasons for the opinions are clearly stated and supported by the record.

Finally, a presumptive service connection finding is not warranted under 38 C.F.R. §§ 3.307, 3.309.  No evidence in the record indicates onset of cervical spine arthritis within one year of the Veteran's June 1991 discharge from service.  Rather, as the December 2011 VA examiner noted, the earliest evidence of degenerative changes in the neck is dated in the early 2000s, approximately 10 years after service.  

As lay persons are competent to attest to symptoms that may be observed or sensed, such as neck pain and limitation, the Veteran's lay assertions have been considered here.  See Jandreau, supra.  However, a lay person is not competent to decide the etiology of an internal disorder such as arthritis.  The disorder is beyond a lay person's capacity to observe or sense.  Whether such a disorder relates to service or to another internal pathology are medical questions.  The Veteran does not have the training and expertise to make these determinations, nor he reporting a contemporaneous medical diagnosis or opinion by a medical professional.  As such, the Veteran's statements regarding etiology of his neck arthritis are of limited probative value.  On the essentially medical questions before the Board, the medical evidence addressing neck disability is of greater evidentiary value.  And this evidence indicates that the neck disability is related neither to service nor to service-connected disability.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

As the preponderance of the evidence is against the claim to service connection for cervical spine disability, the benefit of the doubt doctrine does not apply.  The claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
ORDER

Entitlement to service connection for IBS is granted.    

Entitlement to service connection for a cervical spine disability is denied.  


REMAND

A remand is warranted for additional medical inquiry into the service connection claim for hypertension, and into the increased rating claim for a lower back disorder.  

The December 2011 VA examiner addressed these two claims.  With regard to hypertension, the examiner found the disorder unrelated to service and unrelated to service-connected disability.  In the report, the examiner noted that the Veteran had been found service-connected for diabetes mellitus type II (diabetes).  The examiner further stated that diabetes likely did not cause the Veteran's hypertension because the onset of the latter predated the former.  The examiner did not expressly address, however, whether diabetes aggravates hypertension.  See Allen, supra.  An opinion is necessary for this aspect of the Veteran's claim.  

With regard to the lower back disorder, the December 2011 report is not clear regarding the degree to which pain limits the Veteran's range of motion.  The examiner indicated that the Veteran did not complain of significant lower back disability.  And the examiner found full range of motion on examination.  But later,  the report also indicates that the examiner noted the Veteran's complaints of pain throughout the range of motion examination.  The Veteran should be provided with another VA examination that clearly addresses the degree of disability in the lower back.  

Lastly, any outstanding VA medical evidence should be included in the claims file.  The most recent VA treatment records are dated in May 2012.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder VA treatment records since May 2012.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his lower back disability.  Any indicated tests should be accomplished, to include determining whether separate neurological examination is necessary for associated disability such as radiculopathy.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  

3.  Schedule the Veteran of an appropriate VA examination to determine the nature and etiology of his hypertension.  Review of the entire file is required.  The examiner is asked to opine as to the following:  

(i)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that hypertension was caused by service or is otherwise related to active military service to include exposure to herbicides in Vietnam?

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure in determining whether a service connection finding is as likely as not warranted here.  Note that the National Academy of Sciences, Institute of Health, has found "limited/suggestive" evidence that hypertension is related to herbicide exposure.  This specifically raises the issue of whether it is at least as likely as not (i.e., a probability of fifty percent or more)  that the Veteran's exposure is related to his hypertension.

(ii) If the answer to (i) is negative, is it at least as likely as not that hypertension is proximately due to or the result of one or more of the Veteran's service-connected disorders to include diabetes? 

(iii) If the answers to (i) and (ii) are negative, is it at least as likely as not that hypertension has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder to include diabetes? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


